Josephine Linker Hart, Judge, concurring. Although I agree that the result reached by the majority is consistent with the law, I write separately to express my opinion concerning the law. Appellant’s communications with Dr. Chambers apparently were not considered to be privileged commensurate with Ark. R. Evid. 503(d)(2),1 which allowed the State to use those communications as a part of its case-in-chief. As the majority explains, Dr. Chambers was a private psychotherapist whom appellant thought he needed for his defense. Because appellant was indigent and needed assistance to pay for a private psychotherapist, he was forced to seek the court’s approval for the examination. This placed him in an awkward position — on the one hand, honest disclosure to the examiner might have led to a legitimate legal defense; however, on the other hand, too much information may have been dangerous because the State would be privy to what was said to the therapist. In addition, this rule creates an untenable disparagement between wealthy and poor criminal defendants. For example, the State, having obtained the name of the defendant’s psychotherapist through court proceedings, may subpoena a defendant’s psychotherapist and use that testimony, as it did here, to buttress its case over the defendant’s objection. Thus, the State can circumvent the privilege expressed in that rule of evidence. This situation, however, does not exist when a defendant has the necessary wealth to hire a psychotherapist and is not obligated to disclose such information to the State. Consequently, the wealthy defendant is free to hire multiple psychotherapists without the State’s knowledge, and then use one or more psychotherapists as defense witnesses. While we undoubtedly cannot eliminate every possible advantage that a wealthy person may have over a poor person in our criminal justice system, we should not use that realization as an excuse to deny a defendant a fair trial. Whether a product of poor policy or simple oversight, this rule strengthens the argument of those who believe that if one is poor, the government is in a better position to deprive one of personal liberties than it would be if one were a person of means. In any event, it is a rule that has long since outlived whatever usefulness it may have had, and it should be changed to eliminate the disadvantages that the trial court allowed the State to have in this trial. ■   Rule 503(d)(2) of the Arkansas Rules of Evidence provides: If the court orders an examination of the physical, mental, or emotional condition of a patient, whether a party or a witness, communications made in the course thereof are not privileged under this rule with respect to the particular purpose for which the examination is ordered unless the court orders otherwise.